693 N.W.2d 816 (2005)
472 Mich. 873-882
People
v.
Hirmuz.
Docket No. 128167, COA No. 259154.
Supreme Court of Michigan.
March 18, 2005.
Application for Leave to Appeal.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 14, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE only that portion of the order that directed assignment of this case to a different judge upon remand. In all other respects, leave to appeal is DENIED. The motion for stay is DENIED.